UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 2, 2014 XTRALINK CORP. (Exact name of registrant as specified in its charter) Nevada 000-54508 27-3187919 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 7582 Las Vegas Boulevard, Suite 325, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1-702-637-6144 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. Effective May 12, 2014, our independent accountant, Mr. Robert Jeffrey of Jeffrey and Company resigned. His resignation was as a result of notification that Jeffery and Company is no longer registered with the Public Company Accounting Oversight Board. On June 2, 2014, we appointed Michael F. Albanese as our independent accountant. Mr. Albanese is registered with the Public Company Accounting Oversight Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. XTRALINK CORP. /s/ Maurice Sale Maurice Sale President, CEO, CFO, and Director Date: June 9, 2014
